USCA11 Case: 20-11599    Date Filed: 04/13/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 20-11599
                  Non-Argument Calendar
                 ____________________

TONY ANTHONY FAIR,
                                           Plaintiff-Appellant,
versus
DEPUTY LESLIE GAITER,
Richmond County Sheriffs Department,
DEPUTY MCMURTRY,
Richmond County Sheriffs Department,
ASSISTANT D.A. TIMOTHY O'BRIEN,
KELLY WILLIAMSON,
Public Defender,
ERIKA PAGE REESE, et al.,
USCA11 Case: 20-11599         Date Filed: 04/13/2022      Page: 2 of 3




2                       Opinion of the Court                  20-11599

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:19-cv-00212-JRH-BKE
                    ____________________

Before LUCK, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Tony Anthony Fair, a state prisoner proceeding pro se, ap-
peals the district court’s dismissal of his civil lawsuit pursuant to 28
U.S.C. §§ 1915(e)(2)(B) and 1915(A)(b) as a sanction for his failure
to honestly disclose his prior filing history. He argues that the dis-
trict court erred because he properly stated a claim that his vehicle
and other property were wrongfully confiscated during his 2018 ar-
rest, constituting felony theft under Georgia law.
       We review § 1915 dismissals as a sanction for abuse of the
judicial process under an abuse-of-discretion standard. Attwood v.
Singletary, 105 F.3d 610, 612 (11th Cir. 1997).
         A dismissal without prejudice is not usually an abuse of dis-
cretion because parties can just re-file their complaints. Dynes v.
Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983).
Dismissal with prejudice is justified if “the plaintiff engaged in bad
faith litigiousness or manipulative tactics,” such as lying about their
USCA11 Case: 20-11599           Date Filed: 04/13/2022      Page: 3 of 3




20-11599                 Opinion of the Court                            3

indigency or otherwise abusing the judicial process. Attwood, 105
F.3d at 613. We have held that dismissal of a prisoner plaintiff’s suit
for lying under oath about the existence of a prior lawsuit counts
as a “strike” under the Prison Litigation Reform Act. Rivera v. Al-
lin, 144 F.3d 719, 731 (11th Cir. 1998), partially vacated on other
grounds, Jones v. Bock, 549 U.S. 199, 216 (2007).
        An appellant abandons a claim on appeal, such that we need
not review the claim, when: (1) he makes only passing references
to it; (2) he raises it in a perfunctory manner without supporting
arguments and authority; (3) he refers to it only in the “statement
of the case” or “summary of the argument”; or (4) the references
to the issue are mere background to the appellant’s main argu-
ments or are buried within those arguments. Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014).
        We affirm the district court’s ruling because Fair abandoned
his challenges by failing to discuss any of the district court’s reasons
for dismissal in his brief on appeal. Even if Fair had properly pre-
served his challenges, however, the district court did not abuse its
discretion in determining that he deliberately misrepresented his
filing history by failing to list prior federal lawsuits that he had filed,
an action warranting dismissal without prejudice as a sanction.
       AFFIRMED.